 
 
IB 
Union Calendar No. 202 
111th CONGRESS 1st Session 
H. R. 2652 
[Report No. 111–351] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2009 
Mr. Oberstar (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

December 3, 2009
Additional sponsors: Mr. Larsen of Washington and Mr. Delahunt

 
December 3, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 2, 2009 
 
A BILL 
To amend title 46, United States Code, to improve vessel safety, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Maritime Safety Act of 2009.  
2.Vessel size limits 
(a)Length, tonnage, and horsepowerSection 12113(d)(2) of title 46, United States Code, is amended— 
(1)by inserting and after the semicolon at the end of subparagraph (A)(i);  
(2)by striking and at the end of subparagraph (A)(ii);  
(3)by striking subparagraph (A)(iii);  
(4)by striking the period at the end of subparagraph (B) and inserting ; or; and  
(5)by inserting at the end the following: 
 
(C)the vessel is either a rebuilt vessel or a replacement vessel under section 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) and is eligible for a fishery endorsement under this section. .  
(b)Conforming amendments 
(1)Vessel rebuilding and replacementSection 208(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–627) is amended to read as follows: 
 
(g)Vessel rebuilding and replacement 
(1)In general 
(A)Rebuild or replaceNotwithstanding any limitation to the contrary on replacing, rebuilding, or lengthening vessels or transferring permits or licenses to a replacement vessel contained in sections 679.2 and 679.4 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Maritime Safety Act of 2009 and except as provided in paragraph (4), the owner of a vessel eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)), in order to improve vessel safety and operational efficiencies (including fuel efficiency), may rebuild or replace that vessel (including fuel efficiency) with a vessel documented with a fishery endorsement under section 12113 of title 46, United States Code.  
(B)Same requirementsThe rebuilt or replacement vessel shall be eligible in the same manner and subject to the same restrictions and limitations under such subsection as the vessel being rebuilt or replaced.  
(C)Transfer of permits and licensesEach fishing permit and license held by the owner of a vessel or vessels to be rebuilt or replaced under subparagraph (A) shall be transferred to the rebuilt or replacement vessel.  
(2)Recommendations of north pacific fishery management councilThe North Pacific Fishery Management Council may recommend for approval by the Secretary such conservation and management measures, including size limits and measures to control fishing capacity, in accordance with the Magnuson-Stevens Act as it considers necessary to ensure that this subsection does not diminish the effectiveness of fishery management plans of the Bering Sea and Aleutian Islands Management Area or the Gulf of Alaska.  
(3)Special rule for replacement of certain vessels 
(A)In generalNotwithstanding the requirements of subsections (b)(2), (c)(1), and (c)(2) of section 12113 of title 46, United States Code, a vessel that is eligible under subsection (a), (b), (c), (d), or (e) (other than paragraph (21)) and that qualifies to be documented with a fishery endorsement pursuant to section 203(g) or 213(g) may be replaced with a replacement vessel under paragraph (1) if the vessel that is replaced is validly documented with a fishery endorsement pursuant to section 203(g) or 213(g) before the replacement vessel is documented with a fishery endorsement under section 12113 of title 46, United States Code.  
(B)ApplicabilityA replacement vessel under subparagraph (A) and its owner and mortgagee are subject to the same limitations under section 203(g) or 213(g) that are applicable to the vessel that has been replaced and its owner and mortgagee.  
(4)Special rules for certain catcher vessels 
(A)In generalA replacement for a covered vessel described in subparagraph (B) is prohibited from harvesting fish in any fishery (except for the Pacific whiting fishery) managed under the authority of any Regional Fishery Management Council (other than the North Pacific Fishery Management Council) established under section 302(a) of the Magnuson-Stevens Act.  
(B)Covered vesselsA covered vessel referred to in subparagraph (A) is— 
(i)a vessel eligible under subsection (a), (b), or (c) that is replaced under paragraph (1); or  
(ii)a vessel eligible under subsection (a), (b), or (c) that is rebuilt to increase its registered length, gross tonnage, or shaft horsepower.  
(5)Limitation on fishery endorsementsAny vessel that is replaced under this subsection shall thereafter not be eligible for a fishery endorsement under section 12113 of title 46, United States Code, unless that vessel is also a replacement vessel described in paragraph (1).  
(6)Gulf of Alaska limitationNotwithstanding paragraph (1), the Secretary shall prohibit from participation in the groundfish fisheries of the Gulf of Alaska any vessel that is rebuilt or replaced under this subsection and that exceeds the maximum length overall specified on the license that authorizes fishing for groundfish pursuant to the license limitation program under part 679 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Maritime Safety Act of 2009.  
(7)Authority of Pacific CouncilNothing in this section shall be construed to diminish or otherwise affect the authority of the Pacific Council to recommend to the Secretary conservation and management measures to protect fisheries under its jurisdiction (including the Pacific whiting fishery) and participants in such fisheries from adverse impacts caused by this Act. .  
(2)Exemption of certain vesselsSection 203(g) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–620) is amended— 
(A)by inserting and after (United States official number 651041);  
(B)by striking , NORTHERN TRAVELER (United States official number 635986), and NORTHERN VOYAGER (United States official number 637398) (or a replacement vessel for the NORTHERN VOYAGER that complies with paragraphs (2), (5), and (6) of section 208(g) of this Act); and  
(C)by striking , in the case of the NORTHERN and all that follows through PHOENIX,.  
(3)Fishery cooperative exit provisionsSection 210(b) of the American Fisheries Act (title II of division C of Public Law 105–277; 112 Stat. 2681–629) is amended— 
(A)by moving the matter beginning with the Secretary shall in paragraph (1) 2 ems to the right; and  
(B)by adding at the end the following: 
 
(7)Fishery cooperative exit provisions 
(A)Fishing allowance determinationFor purposes of determining the aggregate percentage of directed fishing allowances under paragraph (1), when a catcher vessel is removed from the directed pollock fishery, the fishery allowance for pollock for the vessel being removed— 
(i)shall be based on the catch history determination for the vessel made pursuant to section 679.62 of title 50, Code of Federal Regulations, as in effect on the date of enactment of the Maritime Safety Act of 2009; and  
(ii)shall be assigned, for all purposes under this title, in the manner specified by the owner of the vessel being removed to any other catcher vessel or among other catcher vessels participating in the fishery cooperative if such vessel or vessels remain in the fishery cooperative for at least one year after the date on which the vessel being removed leaves the directed pollock fishery.  
(B)Eligibility for fishery endorsementExcept as provided in subparagraph (C), a vessel that is removed pursuant to this paragraph shall be permanently ineligible for a fishery endorsement, and any claim (including relating to catch history) associated with such vessel that could qualify any owner of such vessel for any permit to participate in any fishery within the exclusive economic zone of the United States shall be extinguished, unless such removed vessel is thereafter designated to replace a vessel to be removed pursuant to this paragraph.  
(C)Limitations on statutory constructionNothing in this paragraph shall be construed— 
(i)to make the vessels AJ (United States official number 905625), DONA MARTITA (United States official number 651751), NORDIC EXPLORER (United States official number 678234), and PROVIDIAN (United States official number 1062183) ineligible for a fishery endorsement or any permit necessary to participate in any fishery under the authority of the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council established, respectively, under subparagraphs (A) and (B) of section 302(a)(1) of the Magnuson-Stevens Act; or  
(ii)to allow the vessels referred to in clause (i) to participate in any fishery under the authority of the Councils referred to in clause (i) in any manner that is not consistent with the fishery management plan for the fishery developed by the Councils under section 303 of the Magnuson-Stevens Act. .  
3.Cold weather survival training The Commandant of the Coast Guard shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the efficacy of cold weather survival training conducted by the Coast Guard in Coast Guard District 17 over the preceding 5 years. The report shall include plans for conducting such training in fiscal years 2010 through 2013.  
4.Fishing vessel safety 
(a)Safety standardsSection 4502 of title 46, United States Code, is amended— 
(1)in subsection (a), by— 
(A)striking paragraphs (6) and (7) and inserting the following: 
 
(6)other equipment required to minimize the risk of injury to the crew during vessel operations, if the Secretary determines that a risk of serious injury exists that can be eliminated or mitigated by that equipment; and ; and  
(B)redesignating paragraph (8) as paragraph (7);  
(2)in subsection (b)— 
(A)in paragraph (1) in the matter preceding subparagraph (A), by striking documented;  
(B)in paragraph (1)(A), by striking the Boundary Line and inserting 3 nautical miles from the baseline from which the territorial sea of the United States is measured or beyond 3 nautical miles from the coastline of the Great Lakes;  
(C)in paragraph (2)(B), by striking lifeboats or liferafts and inserting a survival craft that ensures that no part of an individual is immersed in water;  
(D)in paragraph (2)(D), by inserting marine before radio;  
(E)in paragraph (2)(E), by striking radar reflectors, nautical charts, and anchors and inserting nautical charts, and publications;  
(F)in paragraph (2)(F), by striking , including medicine chests and inserting and medical supplies sufficient for the size and area of operation of the vessel and  
(G)by amending paragraph (2)(G) to read as follows: 
 
(G)ground tackle sufficient for the vessel. ;  
(3)by amending subsection (f) to read as follows: 
 
(f)To ensure compliance with the requirements of this chapter, the Secretary— 
(1)shall require the individual in charge of a vessel described in subsection (b) to keep a record of equipment maintenance, and required instruction and drills; and  
(2)shall examine at dockside a vessel described in subsection (b) at least once every 2 years, and shall issue a certificate of compliance to a vessel meeting the requirements of this chapter. ; and  
(4)by adding at the end the following: 
 
(g) 
(1)The individual in charge of a vessel described in subsection (b) must pass a training program approved by the Secretary that meets the requirements in paragraph (2) of this subsection and hold a valid certificate issued under that program.  
(2)The training program shall— 
(A)be based on professional knowledge and skill obtained through sea service and hands-on training, including training in seamanship, stability, collision prevention, navigation, fire fighting and prevention, damage control, personal survival, emergency medical care, emergency drills, and weather;  
(B)require an individual to demonstrate ability to communicate in an emergency situation and understand information found in navigation publications;  
(C)recognize and give credit for recent past experience in fishing vessel operation; and  
(D)provide for issuance of a certificate to an individual that has successfully completed the program.  
(3)The Secretary shall prescribe regulations implementing this subsection. The regulations shall require that individuals who are issued a certificate under paragraph (2)(D) must complete refresher training at least once every 5 years as a condition of maintaining the validity of the certificate.  
(4)The Secretary shall establish a publicly accessible electronic database listing the names of individuals who have participated in and received a certificate confirming successful completion of a training program approved by the Secretary under this section.  
(h)A vessel to which this chapter applies shall be constructed in a manner that provides a level of safety equivalent to the minimum safety standards the Secretary may established for recreational vessels under section 4302, if— 
(1)subsection (b) of this section applies to the vessel;  
(2)the vessel is less than 50 feet overall in length; and  
(3)the vessel is built after January 1, 2010.  
(i) 
(1)The Secretary shall establish a Fishing Safety Training Grants Program to provide funding to municipalities, port authorities, other appropriate public entities, not-for-profit organizations, and other qualified persons that provide commercial fishing safety training— 
(A)to conduct fishing vessel safety training for vessel operators and crewmembers that— 
(i)in the case of vessel operators, meets the requirements of subsection (g); and  
(ii)in the case of crewmembers, meets the requirements of subsection (g)(2)(A), such requirements of subsection (g)(2)(B) as are appropriate for crewmembers, and the requirements of subsections (g)(2)(D), (g)(3), and (g)(4); and  
(B)for purchase of safety equipment and training aids for use in those fishing vessel safety training programs.  
(2)The Secretary shall award grants under this subsection on a competitive basis.  
(3)The Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 75 percent.  
(4)There is authorized to be appropriated $3,000,000 for each of fiscal years 2010 through 2014 for grants under this subsection.  
(j) 
(1)The Secretary shall establish a Fishing Safety Research Grant Program to provide funding to individuals in academia, members of non-profit organizations and businesses involved in fishing and maritime matters, and other persons with expertise in fishing safety, to conduct research on methods of improving the safety of the commercial fishing industry, including vessel design, emergency and survival equipment, enhancement of vessel monitoring systems, communications devices, de-icing technology, and severe weather detection.  
(2)The Secretary shall award grants under this subsection on a competitive basis.  
(3)The Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 75 percent.  
(4)There is authorized to be appropriated $3,000,000 for each fiscal years 2010 through 2014 for activities under this subsection. .  
(b)Conforming amendmentSection 4506(b) of title 46, United States Code, is repealed.  
(c)Advisory committee 
(1)Change of nameSection 4508 of title 46, United States Code, is amended— 
(A)by striking the section heading and inserting the following: 
 
4508.Commercial Fishing Safety Advisory Committee ; and 
(B)in subsection (a) by striking Industry Vessel.  
(2)Membership requirementsSection 4508(b)(1) of that title is amended— 
(A)by striking seventeen and inserting eighteen;  
(B)in subparagraph (A)— 
(i)in the matter preceding clause (i), by striking from the commercial fishing industry who— and inserting who shall represent the commercial fishing industry and who—; and  
(ii)in clause (ii), by striking an uninspected and inserting a;  
(C)by striking subparagraph (B) and inserting the following: 
 
(B)three members who shall represent the general public, including, whenever possible— 
(i)an independent expert or consultant in maritime safety;  
(ii)a marine surveyor who provides services to vessels to which this chapter applies; and  
(iii)a person familiar with issues affecting fishing communities and families of fishermen; ; and  
(D)in subparagraph (C)— 
(i)in the matter preceding clause (i), by striking representing each of— and inserting each of whom shall represent—;  
(ii)in clause (i), by striking or marine surveyors; and inserting and marine engineers;;  
(iii)in clause (iii), by striking and after the semicolon at the end;  
(iv)in clause (iv), by striking the period at the end and inserting ; and; and  
(v)by adding at the end the following new clause: 
 
(v)owners of vessels to which this chapter applies. .  
(3)TerminationSection 4508(e)(1) of that title is amended by striking September 30, 2010. and inserting September 30, 2020..  
(4)Clerical amendmentThe table of sections at the beginning of chapter 45 of title 46, United States Code, is amended by striking the item relating to such section and inserting the following: 
 
 
4508. Commercial Fishing Safety Advisory Committee.  .  
(d)Loadlines for vessels 79 feet or greater in lengthSection 5102(b)(3) of title 46, United States Code, is amended by inserting after vessel the following , unless the vessel is built or undergoes a major conversion completed after July 1, 2010.  
(e)Classing of vessels 
(1)In generalSection 4503 of title 46, United States Code, is amended— 
(A)by striking the section heading and inserting the following: 
 
4503.Fishing, fish tender, and fish processing vessel certification ;  
(B)in subsection (a) by striking fish processing; and  
(C)by adding at the end the following: 
 
(c)This section applies to a vessel to which section 4502(b) of this title applies that is at least 50 feet overall in length and— 
(1)is built after July 1, 2010; or  
(2)undergoes a major conversion completed after that date.  
(d) 
(1)After January 1, 2020, a fishing vessel, fish processing vessel, or fish tender vessel to which section 4502(b) of this title applies shall comply with an alternate safety compliance program that is developed in cooperation with the commercial fishing industry and prescribed by the Secretary, if the vessel— 
(A)is at least 50 feet overall in length;  
(B)is built before July 1, 2010; and  
(C)is 25 years of age or older.  
(2)Alternative safety compliance programs may be developed for purposes of paragraph (1) for specific regions and fisheries.  
(3)A fishing vessel, fish processing vessel, or fish tender vessel to which section 4502(b) of this title applies that was classed before July 1, 2010, shall— 
(A)remain subject to the requirements of a classification society approved by the Secretary; and  
(B)have on board a certificate from that society. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 45 of title 46, United States Code, is amended by striking the item relating to such section and inserting the following: 
 
 
4503. Fishing, fish tender, and fish processing vessel certification.  .  
(f)Alternative safety compliance programNo later than January 1, 2017, the Secretary of the department in which the Coast Guard is operating shall prescribe an alternative safety compliance program referred to in section 4503(d) of the title 46, United States Code, as amended by this section.  
5.Mariner recordsSection 7502 of title 46, United States Code, is amended— 
(1)by inserting (a) before The;  
(2)by striking computerized records and inserting records, including electronic records,; and  
(3)by adding at the end the following: 
 
(b)The Secretary may prescribe regulations requiring a vessel owner or managing operator of a commercial vessel, or the employer of a seaman on that vessel, to maintain records of each individual engaged on the vessel on matters of engagement, discharge, and service for not less than 5 years after the date of the completion of the service of that individual on the vessel. The regulations may require that a vessel owner, managing operator, or employer shall make these records available to the individual and the Coast Guard on request.  
(c)A person violating this section, or a regulation prescribed under this section, is liable to the United States Government for a civil penalty of not more than $5,000. .  
6.Deletion of exemption of license requirement for operators of certain towing vesselsSection 8905 of title 46, United States Code, is amended— 
(1)by striking subsection (b); and  
(2)by redesignating subsection (c) as subsection (b).  
7.Log books 
(a)In generalChapter 113 of title 46, United States Code, is amended by adding at the end the following: 
 
11304.Additional logbook and entry requirements 
(a)A vessel of the United States that is subject to inspection under section 3301 of this title, except a vessel on a voyage from a port in the United States to a port in Canada, shall have an official logbook, which shall be kept available for review by the Secretary on request.  
(b)The log book required by subsection (a) shall include the following entries: 
(1)The time when each seaman and each officer assumed or relieved the watch.  
(2)The number of hours in service to the vessels of each seaman and each officer.  
(3)An account of each accident, illness, and injury that occurs during each watch. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 
11304. Additional logbook and entry requirements.  .  
8.Safe operations and equipment standards 
(a)In generalChapter 21 of title 46, United States Code, is amended by adding at the end the following new sections: 
 
2116.Termination for unsafe operationAn individual authorized to enforce this title— 
(1)may remove a certificate required by this title from a vessel that is operating in a condition that does not comply with the provisions of the certificate;  
(2)may order the individual in charge of a vessel that is operating that does not have on board the certificate required by this title to return the vessel to a mooring and to remain there until the vessel is in compliance with this title; and  
(3)may direct the individual in charge of a vessel to which this title applies to immediately take reasonable steps necessary for the safety of individuals on board the vessel if the official observes the vessel being operated in an unsafe condition that the official believes creates an especially hazardous condition, including ordering the individual in charge to return the vessel to a mooring and to remain there until the situation creating the hazard is corrected or ended.  
2117.Establishment of equipment standards 
(a)In establishing standards for approved equipment required on vessels subject to part B of this title, the Secretary shall establish standards that are— 
(1)based on performance using the best available technology that is economically achievable; and  
(2)operationally practical.  
(b)Using the standards established under subsection (a), the Secretary may also certify lifesaving equipment that is not required to be carried on vessels subject to part B of this title to ensure that such equipment is suitable for its intended purpose.  
(c)At least once every 10 years the Secretary shall review and revise the standards established under subsection (a) to ensure that the standards meet the requirements of this section. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 
2116. Termination for unsafe operation. 
2117. Establishment of equipment standards.  .  
9.Approval of survival craft 
(a)In generalChapter 31 of title 46, United States Code, is amended by adding at the end the following new section: 
 
3104.Survival craft 
(a)Except as provided in subsection (b), the Secretary may not approve a survival craft as a safety device for purposes of this part, unless the craft ensures that no part of an individual is immersed in water.  
(b)The Secretary may authorize a survival craft that does not provide protection described in subsection (a) to remain in service until not later than January 1, 2015, if— 
(1)it was approved by the Secretary before January 1, 2010; and  
(2)it is in serviceable condition. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following: 
 
 
3104. Survival craft.  .  
10.Safety management 
(a)Vessels to which requirements applySection 3202 of title 46, United States Code, is amended— 
(1)in subsection (a) by striking the heading and inserting foreign voyages and foreign vessels.—;  
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;  
(3)by inserting after subsection (a) the following: 
 
(b)Other passenger vesselsThis chapter applies to a vessel that is— 
(1)a passenger vessel or small passenger vessel; and  
(2)is transporting more passengers than a number prescribed by the Secretary based on the number of individuals on the vessel that could be killed or injured in a marine casualty. ;  
(4)in subsection (d), as so redesignated, by striking subsection (b) and inserting subsection (c);  
(5)in subsection (d)(4), as so redesignated, by inserting that is not described in subsection (b) of this section after waters.  
(b)Safety management systemSection 3203 of title 46, United States Code, is amended by adding at the end the following new subsection: 
 
(c)In prescribing regulations for passenger vessels and small passenger vessels, the Secretary shall consider— 
(1)the characteristics, methods of operation, and nature of the service of these vessels; and  
(2)with respect to vessels that are ferries, the sizes of the ferry systems within which the vessels operate. .  
11.Protection against discrimination 
(a)In generalSection 2114 of title 46, United States Code, is amended— 
(1)in subsection (a)(1)(A), by striking or after the semicolon;  
(2)in subsection (a)(1)(B), by striking the period at the end and inserting a semicolon;  
(3)by adding at the end of subsection (a)(1) the following new subparagraphs: 
 
(C)the seaman testified in a proceeding brought to enforce a maritime safety law or regulation prescribed under that law;  
(D)the seaman notified, or attempted to notify, the vessel owner or the Secretary of a work-related personal injury or work-related illness of a seaman;  
(E)the seaman cooperated with a safety investigation by the Secretary or the National Transportation Safety Board;  
(F)the seaman furnished information to the Secretary, the National Transportation Safety Board, or any other public official as to the facts relating to any marine casualty resulting in injury or death to an individual or damage to property occurring in connection with vessel transportation; or  
(G)the seaman accurately reported hours of duty under this part. ; and  
(4)by amending subsection (b) to read as follows: 
 
(b)A seaman alleging discharge or discrimination in violation of subsection (a) of this section, or another person at the seaman’s request, may file a complaint with respect to such allegation in the same manner as a complaint may be filed under subsection (b) of section 31105 of title 49. Such complaint shall be subject to the procedures, requirements, and rights described in that section, including with respect to the right to file an objection, the right of a person to file for a petition for review under subsection (c) of that section, and the requirement to bring a civil action under subsection (d) of that section. .  
(b)Existing actionsThis section shall not affect the application of section 2114(b) of title 46, United States Code, as in effect before the date of enactment of this Act, to an action filed under that section before that date.  
12.Oil fuel tank protectionSection 3306 of title 46, United States Code, is amended by adding at the end the following new subsection: 
 
(k) 
(1)Each vessel of the United States that is constructed under a contract entered into after the date of enactment of the Maritime Safety Act of 2009, or that is delivered after January 1, 2011, with an aggregate capacity of 600 cubic meters or more of oil fuel, shall comply with the requirements of Regulation 12A under Annex I to the Protocol of 1978 relating to the International Convention for the Prevention of Pollution from Ships, 1973, entitled Oil Fuel Tank Protection.  
(2)The Secretary may prescribe regulations to apply the requirements described in Regulation 12A to vessels described in paragraph (1) that are not otherwise subject to that convention. Any such regulation shall be considered to be an interpretive rule for the purposes of section 553 of title 5.  
(3)In this subsection the term oil fuel means any oil used as fuel in connection with the propulsion and auxiliary machinery of the vessel in which such oil is carried. .  
13.OathsSections 7105 and 7305 of title 46, United States Code, and the items relating to such sections in the analysis for chapters 71 and 73 of such title, are repealed.  
14.Duration of credentials 
(a)Merchant mariner’s documentsSection 7302(f) of title 46, United States Code, is amended to read as follows: 
 
(f)Periods of validity and renewal of merchant mariners’ documents 
(1)In generalExcept as provided in subsection (g), a merchant mariner’s document issued under this chapter is valid for a 5-year period and may be renewed for additional 5-year periods.  
(2)Advance renewalsA renewed merchant mariner’s document may be issued under this chapter up to 8 months in advance but is not effective until the date that the previously issued merchant mariner’s document expires or until the completion of any active suspension or revocation of that previously issued merchant mariner’s document, whichever is later. .  
(b)Duration of licensesSection 7106 of such title is amended to read as follows: 
 
7106.Duration of licenses 
(a)In generalA license issued under this part is valid for a 5-year period and may be renewed for additional 5-year periods; except that the validity of a license issued to a radio officer is conditioned on the continuous possession by the holder of a first-class or second-class radiotelegraph operator license issued by the Federal Communications Commission.  
(b)Advance renewalsA renewed license issued under this part may be issued up to 8 months in advance but is not effective until the date that the previously issued license expires or until the completion of any active suspension or revocation of that previously issued merchant mariner’s document, whichever is later. .  
(c)Certificates of registrySection 7107 of such title is amended to read as follows: 
 
7107.Duration of certificates of registry 
(a)In generalA certificate of registry issued under this part is valid for a 5-year period and may be renewed for additional 5-year periods; except that the validity of a certificate issued to a medical doctor or professional nurse is conditioned on the continuous possession by the holder of a license as a medical doctor or registered nurse, respectively, issued by a State.  
(b)Advance renewalsA renewed certificate of registry issued under this part may be issued up to 8 months in advance but is not effective until the date that the previously issued certificate of registry expires or until the completion of any active suspension or revocation of that previously issued merchant mariner’s document, whichever is later. .  
15.Fingerprinting 
(a)Merchant mariner licenses and documentsChapter 75 of title 46, United States Code, is amended by adding at the end the following: 
 
7507.Fingerprinting 
The Secretary of the Department in which the Coast Guard is operating may not require an individual to be fingerprinted for the issuance or renewal of a license, a certificate of registry, or a merchant mariner’s document under chapter 71 or 73 if the individual was fingerprinted when the individual applied for a transportation security card under section 70105. .  
(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
7507. Fingerprinting.  .  
16.Authorization to extend the duration of licenses, certificates of registry, and merchant mariners’ documents 
(a)Merchant mariner licenses and documentsChapter 75 of title 46, United States Code, as amended by section 15(a) of this Act, is further amended by adding at the end the following: 
 
7508.Authority to extend the duration of licenses, certificates of registry, and merchant mariner documents 
(a)Licenses and certificates of registryNotwithstanding sections 7106 and 7107, the Secretary of the department in which the Coast Guard is operating may— 
(1)extend for not more than one year an expiring license or certificate of registry issued for an individual under chapter 71 if the Secretary determines that the extension is required to enable the Coast Guard to eliminate a backlog in processing applications for those licenses or certificates of registry or in response to a national emergency or natural disaster, as deemed necessary by the Secretary; or  
(2)issue for not more than five years an expiring license or certificate of registry issued for an individual under chapter 71 for the exclusive purpose of aligning the expiration date of such license or certificate of registry with the expiration date of a merchant mariner’s document.  
(b)Merchant mariner documentsNotwithstanding section 7302(g), the Secretary may— 
(1)extend for not more than one year an expiring merchant mariner’s document issued for an individual under chapter 71 if the Secretary determines that the extension is required to enable the Coast Guard to eliminate a backlog in processing applications for those licenses or certificates of registry or in response to a national emergency or natural disaster, as deemed necessary by the Secretary; or  
(2)issue for not more than five years an expiring merchant mariner’s document issued for an individual under chapter 71 for the exclusive purpose of aligning the expiration date of such merchant mariner’s document with the expiration date of a merchant mariner’s document.  
(c)Manner of extensionAny extensions granted under this section may be granted to individual seamen or a specifically identified group of seamen. .  
(b)Clerical amendmentThe analysis for such chapter, as amended by section 15(b), is further amended by adding at the end the following: 
 
 
7508. Authority to extend the duration of licenses, certificates of registry, and merchant mariner documents.  .  
17.Merchant mariner documentation 
(a)Interim clearance processNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop an interim clearance process for issuance of a merchant mariner document to enable a newly hired seaman to begin working on an offshore supply vessel or towing vessel if the Secretary makes an initial determination that the seaman does not pose a safety and security risk.  
(b)Contents of processThe process under subsection (a) shall include a check against the consolidated and integrated terrorist watch list maintained by the Federal Government, review of the seaman’s criminal record, and review of the results of testing the seaman for use of a dangerous drug (as defined in section 2101 of title 46, United States Code) in violation of law or Federal regulation.  
18.Merchant mariner assistance reportNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the feasibility of— 
(1)expanding the streamlined evaluation process program that was affiliated with the Houston Regional Examination Center of the Coast Guard to all processing centers of the Coast Guard nationwide;  
(2)including proposals to simplify the application process for a license as an officer, staff officer, or operator and for a merchant mariner’s document to help eliminate errors by merchant mariners when completing the application form (CG–719B), including instructions attached to the application form and a modified application form for renewals with questions pertaining only to the period of time since the previous application;  
(3)providing notice to an applicant of the status of the pending application, including a process to allow the applicant to check on the status of the application by electronic means; and  
(4)ensuring that all information collected with respect to applications for new or renewed licenses, merchant mariner documents, and certificates of registry is retained in a secure electronic format.  
19.Offshore supply vessels 
(a)DefinitionSection 2101(19) of title 46, United States Code, is amended by striking of more than 15 gross tons but less than 500 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title.  
(b)ExemptionSection 5209(b)(1) of the Oceans Act of 1992 (Public Law 102–587; 46 U.S.C. 2101 note) is amended by inserting before the period at the end the following: of less than 500 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title.  
(c)Removal of tonnage limits 
(1)Able seamen-offshore supply vesselsSection 7310 of title 46, United States Code, is amended by striking of less than 500 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title.  
(2)Scale of employment: able seamenSection 7312(d) of title 46, United States Code, is amended by striking of less than 500 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title.  
(d)WatchesSection 8104 of title 46, United States Code, is amended— 
(1)in subsection (g), by inserting after offshore supply vessel the following: of less than 500 gross tons as measured under section 14502 of this title, or less than 6,000 gross tons as measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title;  
(2)in subsection (d), by inserting (1) after (d), and by adding at the end the following: 
 
(2)Paragraph (1) does not apply to an offshore supply vessel of at least 6,000 gross tons as measured under section 14302 of this title if the individuals engaged on the vessel are in compliance with hours of service requirements (including recording and record-keeping of that service) prescribed by the Secretary. ; and  
(3)in subsection (e), by striking subsection (d) and inserting subsection (d)(1).  
(e)Minimum number of licensed individualsSection 8301(b) of title 46, United States Code, is amended to read as follows: 
 
(b) 
(1)An offshore supply vessel of less than 6,000 gross tons, as measured under section 14302 of this title, on a voyage of less than 600 miles shall have at least one licensed mate. Such a vessel on a voyage of 600 miles or more shall have two licensed mates.  
(2)An offshore supply vessel of more than 200 gross tons as measured under section 14502 of this title, or an alternate tonnage measured under section 14302 of this title as prescribed by the Secretary under section 14104 of this title, may not be operated without a licensed engineer.  
(3)An offshore supply vessel shall have at least one mate. Additional mates on an offshore supply vessel of at least 6,000 gross tons as measured under section 14302 of this title shall be prescribe in accordance with hours of service requirements (including recording and record-keeping of that service) prescribed by the Secretary. .  
(f)Regulations 
(1)In generalThe Secretary of the department in which the Coast Guard is operating shall promulgate regulations to implement the amendments enacted by this section and chapter 37 of title 46, United States Code, for offshore supply vessels of at least 6,000 gross tons, before January 1, 2010.  
(2)Interim final rule authorityThe Secretary shall issue an interim final rule as a temporary regulation implementing this section (including the amendments made by this section), and chapter 37 of title 46, United States Code, for offshore supply vessels of at least 6,000 gross tons, as soon as practicable after the date of enactment of this section, without regard to the provisions of chapter 5 of title 5, United States Code. All regulations prescribed under the authority of this paragraph that are not earlier superseded by final regulations shall expire not later than 1 year after the date of enactment of this Act.  
(3)Initiation of rulemakingThe Secretary may initiate a rulemaking to implement this section (including the amendments made by this section), and chapter 37 of title 46, United States Code, for offshore supply vessels of at least 6,000 gross tons, as soon as practicable after the date of enactment of this section. The final rule issued pursuant to that rulemaking may supersede the interim final rule promulgated under this subsection.  
(4)Interim periodAfter the date of enactment of this Act and prior to the effective date of the regulations promulgated to implement the amendments enacted by this section under paragraph (2), and notwithstanding the tonnage limits of applicable regulations promulgated prior to the date of enactment of this Act, the Secretary may— 
(A)issue a certificate of inspection under section 3309 of title 46, United States Code, to an offshore supply vessel of at least 500 gross tons as measured under section 14502 of title 46, United States Code, or of at least 6,000 gross tons as measured under section 14302 of title 46, United States Code, if the Secretary determines that such vessel’s arrangements, equipment, classification, and certifications provide for the safe carriage of individuals in addition to the crew and oil and hazardous substances, taking into consideration the characteristics of offshore supply vessels, their methods of operation, and their service in support of exploration, exploitation, or production of offshore mineral or energy resources;  
(B)for the purpose of enforcing chapter 37 of title 46, United States Code, use tank vessel standards for offshore supply vessels of at least 6,000 gross tons after considering the characteristics, methods of operation, and nature of the service of the vessel; and  
(C)authorize a master, mate, or engineer whom the Secretary decides possesses the experience on an offshore supply vessel under 6,000 gross tons to serve on an offshore supply vessel over at least 6,000 gross tons.  
20.Associated equipmentSection 2101(1)(B) of title 46, United States Coded, is amended by inserting with the exception of emergency locator beacons, before does.  
21.Lifesaving devices on uninspected vesselsSection 4102(b) of title 46, United States Code, is amended to read as follows: 
 
(b)The Secretary shall prescribe regulations requiring the installation, maintenance, and use of life preservers and other lifesaving devices for individuals on board uninspected vessels. .  
22.Study of blended fuels in marine application 
(a)Survey 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Commandant of the Coast Guard, shall submit a survey of published data and reports, pertaining to the use, safety, and performance of blended fuels in marine applications, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Commerce, Science, and Transportation of the Senate.  
(2)Included informationTo the extent possible, the survey required in subsection (a), shall include data and reports on— 
(A)the impact of blended fuel on the operation, durability, and performance of recreational and commercial marine engines, vessels, and marine engine and vessel components and associated equipment;  
(B)the safety impacts of blended fuels on consumers that own and operate recreational and commercial marine engines and marine engine components and associated equipment; and  
(C)to the extent available, fires and explosions on board vessels propelled by engines using blended fuels.  
(b)Study 
(1)In generalNot later than 36 months after the date of enactment of this Act, the Secretary, acting through the Commandant, shall conduct a comprehensive study on the use, safety, and performance of blended fuels in marine applications. The Secretary is authorized to conduct such study in conjunction with— 
(A)any other Federal agency;  
(B)any State government or agency;  
(C)any local government or agency, including local police and fire departments; and  
(D)any private entity, including engine and vessel manufacturers.  
(2)EvaluationThe study shall include an evaluation of— 
(A)the impact of blended fuel on the operation, durability and performance of recreational and commercial marine engines, vessels, and marine engine and vessel components and associated equipment;  
(B)the safety impacts of blended fuels on consumers that own and operate recreational and commercial marine engines and marine engine components and associated equipment; and  
(C)fires and explosions on board vessels propelled by engines using blended fuels.  
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Homeland Security to carry out the survey and study under this section $1,000,000.  
23.Renewal of advisory committees 
(a)Great Lakes Pilotage Advisory CommitteeSection 9307(f)(1) of title 46, United States Code, is amended by striking September 30, 2010. and inserting September 30, 2020..  
(b)National boating safety advisory councilSection 13110 of title 46, United States Code, is amended— 
(1)in subsection (d), by striking the first sentence; and  
(2)in subsection (e), by striking September 30, 2010. and inserting September 30, 2020..  
(c)Houston-Galveston Navigation Safety Advisory CommitteeSection 18(h) of the Coast Guard Authorization Act of 1991 (Public Law 102–241 as amended by Public Law 104–324) is amended by striking September 30, 2010. and inserting September 30, 2020..  
(d)Lower Mississippi River Waterway Safety Advisory CommitteeSection 19 of the Coast Guard Authorization Act of 1991 (Public Law 102–241) is amended— 
(1)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking twenty-four and inserting twenty-five; and  
(B)by adding at the end the following new paragraph: 
 
(12)One member representing the Associated Federal Pilots and Docking Masters of Louisiana. ; and  
(2)in subsection (g), by striking September 30, 2010. and inserting September 30, 2020..  
(e)Towing Safety Advisory CommitteeThe Act to Establish a Towing Safety Advisory Committee in the Department of Transportation (33 U.S.C. 1231a) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)There is established a Towing Safety Advisory Committee (hereinafter referred to as the Committee). The Committee shall consist of eighteen members with particular expertise, knowledge, and experience regarding shallow-draft inland and coastal waterway navigation and towing safety as follows: 
(1)Seven members representing the barge and towing industry, reflecting a regional geographic balance.  
(2)One member representing the offshore mineral and oil supply vessel industry.  
(3)One member representing holders of active licensed Masters or Pilots of towing vessels with experience on the Western Rivers and the Gulf Intracoastal Waterway.  
(4)One member representing the holders of active licensed Masters of towing vessels in offshore service.  
(5)One member representing Masters who are active ship-docking or harbor towing vessel.  
(6)One member representing licensed or unlicensed towing vessel engineers with formal training and experience.  
(7)Two members representing each of the following groups: 
(A)Port districts, authorities, or terminal operators.  
(B)Shippers (of whom at least one shall be engaged in the shipment of oil or hazardous materials by barge).  
(8)Two members representing the general public. ; and  
(2)in subsection (e), by striking September 30, 2010. and inserting September 30, 2020..  
(f)Navigation safety advisory councilSection 5 of the Inland Navigational Rules Act of 1980 (33 U.S.C. 2073) is amended— 
(1)by striking subsections (a) and (b) and inserting the following: 
 
(a)Establishment of council 
(1)In generalThe Secretary of the department in which the Coast Guard is operating shall establish a Navigation Safety Advisory Council (hereinafter referred to as the Council), consisting of not more than 21 members. All members shall have expertise in Inland and International vessel navigation Rules of the Road, aids to maritime navigation, maritime law, vessel safety, port safety, or commercial diving safety. Upon appointment, all non-Federal members shall be designated as representative members to represent the viewpoints and interests of one of the following groups or organizations: 
(A)Commercial vessel owners or operators.  
(B)Professional mariners.  
(C)Recreational boaters.  
(D)The recreational boating industry.  
(E)State agencies responsible for vessel or port safety.  
(F)The Maritime Law Association.  
(2)PanelsAdditional persons may be appointed to panels of the Council to assist the Council in performance of its functions.  
(3)NominationsThe Secretary, through the Coast Guard Commandant, shall not less often than once a year publish a notice in the Federal Register soliciting nominations for membership on the Council.  
(b)FunctionsThe Council shall advise, consult with, and make recommendations to the Secretary, through the Coast Guard Commandant, on matters relating to maritime collisions, rammings, groundings, Inland Rules of the Road, International Rules of the Road, navigation regulations and equipment, routing measures, marine information, diving safety, and aids to navigation systems. Any advice and recommendations made by the Council to the Secretary shall reflect the independent judgment of the Council on the matter concerned. The Council shall meet at the call of the Coast Guard Commandant, but in any event not less than twice during each calendar year. All proceedings of the Council shall be public, and a record of the proceedings shall be made available for public inspection. ; and  
(2)in subsection (d), by striking September 30, 2010. and inserting September 30, 2020..  
 
 
December 3, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
